


The Prudential Insurance Company of America
Pruco Life Insurance Company
c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, CA 90067
 
As of August 5, 2011
 
Matson Navigation Company, Inc.
555 12th Street
Oakland, California 94607
 
 
Re:
Amendment and Modification to Amended and Restated Note Agreement

 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Note Agreement, dated as of
May 19, 2005 (as amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”), by and between Matson Navigation Company, Inc., a
Hawaii corporation (the “Company”), on the one hand, and the undersigned (the
“Noteholders”), on the other hand.  Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Agreement.
 
1.           Amendments.  Pursuant to the provisions of paragraph 11C of the
Agreement, and subject to the terms and conditions of this letter agreement, the
Noteholders hereby agree with the Company that the Agreement is modified, as
follows:
 
1.1         The flush language immediately following paragraph 5A(vi) is amended
and restated, as follows:
 
“Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder of Notes an Officers’
Certificate (a) demonstrating (with computations in reasonable detail)
compliance with the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6B, 6C(2) and
6C(4) (including with respect to each such covenant, where applicable, a
reconciliation from GAAP, as reflected in the financial statements then being
furnished, to the calculation of such financial covenants, after giving effect
to any change in accounting for Capitalized Lease Obligations which has occurred
after the August 2011 Amendment Effective Date), and (b) stating that there
exists no Default, Event of Default, Event of Loss or event or condition which,
with notice or lapse of time, or both, would constitute an Event of Loss, or if
any such Default, Event of Default, Event of Loss or event or condition exists,
specifying the nature and period of existence thereof and what action the
Company proposes to take with respect thereto.”
 
1.2           A new paragraph 5F is added to the Agreement in proper
alpha-numeric order as follows:
 
“            5F.           Debt Rating.  The Company covenants that upon any
change in its Debt Rating, it shall immediately notify the holders of Notes.”
 
1.3           Paragraph 6A is amended and restated, as follows:
 
“6A.      Financial Covenants.  The Company will not permit:
 
6A(1).   Working Capital Requirement.  Consolidated Working Capital at any time
to be less than $1;
 
6A(2).   Net Worth Requirement.  Consolidated Net Worth at any time to be less
than the greater of (i) $291,000,000 and (ii) an amount equal to 65% of
Consolidated Net Worth as of the end of the fiscal year of the Company most
recently ended prior to the date of determination of compliance with this
paragraph 6A(2); or
 
6A(3)    Consolidated Leverage Requirement.  The Consolidated Leverage Ratio at
any time to exceed 2.00:1.00.”
 
1.4          Paragraph 6C(1) of the Agreement is amended and restated, as
follows:
 
“6C(1).Liens.  Create, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, except
 
(i)            Liens for taxes not yet due or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves have
been established to the extent required by GAAP,
 
(ii)           Liens (other than Liens pursuant to ERISA) incidental to the
conduct of its business or the ownership of its property and assets which were
not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business,
 
(iii)          Liens on property or assets of a Subsidiary securing obligations
of such Subsidiary to the Company or another Subsidiary,
 
(iv)          Liens on container(s) and equipment acquired subsequent to
December 31, 2000 (including Liens in connection with financing or capitalized
leases), securing Debt of the Company or any Subsidiary; provided that any such
Lien may arise at any time after the date on which the encumbered container(s)
or equipment were acquired only if such Lien relates to a cross-border lease of
such container(s) or equipment where (A) the lease or financing agreement
provides that in the event of the bankruptcy or insolvency of the lessor,
lessee, trustee or other lease transaction party, a default or casualty, or any
other type of lease termination event (whether scheduled or otherwise), title to
the leased containers or equipment reverts to the Company or such Subsidiary,
(B) the aggregate amount of lease payments and consideration paid to obtain
reconveyance of title to the leased containers or equipment does not exceed the
original cost thereof, (C) no security interest, financing statement or similar
filings are made in the United States of America in respect of the leased
containers or equipment for the benefit of any Person other than the Company or
such Subsidiary and (D) prior to such Lien becoming effective, the Company or
such Subsidiary receives a legal opinion of counsel to the lessor and trustee,
if any, to the effect that the agreements referred to in subclause (A) of this
clause (iv) are valid and legally binding agreements, enforceable against the
lessor or trustee, if any, in accordance with their respective terms,
 
(v)           Liens on Capital Assets acquired subsequent to December 31, 2010
(excluding any Capital Asset consisting of, or acquired with, insurance proceeds
received in connection with any Capital Asset owned on December 31, 2010)
securing Debt of the Company and its Subsidiaries; and Liens on Capital Assets
acquired prior to December 31, 2010 so long as A&B is in compliance with
paragraph 6B(4) of the A&B Note Agreements (or, if none of the A&B Note
Agreements is in effect, then so long as A&B would be in compliance with
paragraph 6B(4) of the A&B Note Agreements as in effect immediately prior to the
termination of the last remaining A&B Note Agreement),
 
(vi)          Liens encumbering the CCF to the extent incurred in connection
with Company’s financing of obligations constituting “qualified withdrawals”
under regulations adopted by the Maritime Administration under the Merchant
Marine Act, 1936, as amended,
 
(vii)         any Lien existing on any property of any Person at the time it
becomes a Subsidiary, or existing prior to the time of acquisition upon any
property acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or such
Subsidiary; provided that (a) any such Lien shall not encumber any other
property of the Company or such Subsidiary, and (b) the aggregate amount of Debt
of Subsidiaries secured by all such Liens is at all times permitted by paragraph
6C(2),
 
(viii)         Permitted Liens, as defined in the Mortgage,
 
(ix)            Liens in the Collateral in favor of the Collateral Agent to
secure the Notes, and
 
(x)             Liens existing on the August 2011 Amendment Effective Date and
listed on Schedule 6C(1), and any renewals or extensions thereof, provided that
the property covered thereby is not changed;
 
provided that, other than Permitted Liens (as defined in the Mortgage), no Liens
shall be permitted in or on the Collateral;”
 
1.5           Paragraph 6C(2) is amended and restated, as follows:
 
“6C(2).                      Debt of Subsidiaries.  Permit any Subsidiary to
create, incur, assume or suffer to exist any Debt, except
 
(i)           Debt of any Subsidiary to the Company or another Subsidiary,
 
(ii)          Debt of Subsidiaries in an aggregate principal amount at no time
in excess of $25,000,000 (exclusive of Debt permitted by clause (i) or (iii)
hereof),
 
(iii)         Debt of Subsidiaries secured by Liens permitted by paragraph
6C(1)(v);”
 
1.6           Paragraph 6C(3) is amended and restated, as follows:
 
“6C(3).                      Merger.  Enter into any transaction of merger,
consolidation or other combination with any other Person; provided that
 
(i)           any Subsidiary may merge with the Company; provided that the
Company shall be the continuing or surviving corporation and no Default will
result therefrom,
 
(ii)          any Subsidiary may merge with another Subsidiary, and
 
(iii)         the Company may merge, consolidate or combine with any other
corporation; provided that (a) immediately after such merger, consolidation or
combination, no Default shall exist and (b) the Company or A&B will be the
continuing or surviving corporation and, immediately after such merger,
consolidation or combination, the Company or A&B, as applicable, shall be
solvent;”
 
1.7           Paragraph 6C(8) is amended and restated, as follows:
 
“6C(8).                      Loans, Advances and Investments.  Make or permit to
remain outstanding any loan or advance to, or own, purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person, except that the Company or any Subsidiary
may
 
(i)           make or permit to remain outstanding loans or advances to any
Subsidiary;
 
(ii)          own, purchase or acquire stock, obligations or securities of a
Subsidiary or of a Person which immediately after such purchase or acquisition
will be a Subsidiary;
 
(iii)         acquire and own stock, obligations or securities received in
settlement of debt (created in the ordinary course of business) owing to the
Company or any Subsidiary,
 
(iv)         make investments in accordance with the resolutions of the Board of
Directors of the Company; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody’s, or any other nationally
recognized credit rating agency or investments in the Company’s accounts
receivable purchased or held by the CCF;
 
(v)          make Restricted Investments to the extent permitted by paragraph
6B;
 
(vi)         make other investments, loans and advances (other than Restricted
Investments which may be made only to the extent permitted by paragraph 6B)
which in aggregate (at original cost) do not exceed $30,000,000; and
 
(vii)        make short-term loans and advances (in each case outstanding no
more than 365 consecutive days) to A&B for intercompany cash management purposes
in an aggregate amount not to exceed $40,000,000 at any time outstanding,
provided that no Default exists at the time of the making of any such loan and
advance or would exist immediately after giving effect thereto;
 
notwithstanding the foregoing, amounts in the CCF may be invested only as
provided in clause (iv) above; or”
 
1.8           Each reference to “$25,000,000” appearing in clauses (ii) and
(xiii) of paragraph 7A is deleted and replaced with “$30,000,000”.
 
1.9           Clauses (iv) and (xii) of paragraph 7A of the Agreement are
amended and restated, respectively, as follows:
 
“           (iv)           the Company fails to perform or observe any agreement
contained in paragraph 5C(1) or paragraph 6 hereof; or”
 
“           (xii)           (a) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (b) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBCG or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (c) the aggregate amount under all Plans of “the fair market value
of the assets (within the meaning of section 303 of ERISA) is less than 70% of
the “Funding Target” (within the meaning of section 303 of ERISA), (d) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV or ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (e) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a material adverse effect on the business or condition (financial or
otherwise) of the Company; or”
 
1.10           The word “or” is added immediately after the semi-colon at the
end of clause (xiv) of paragraph 7A, and a new clause (xv) is added to paragraph
7A in proper numeric order, as follows:
 
“           (xv)           there occurs any Change of Control;”
 
1.11           The reference to “Funded Debt” appearing in paragraph 8D is
deleted and replaced with “Debt”.
 
1.12           Paragraph 10B of the Agreement is amended by adding thereto the
following defined terms in proper alphabetical order:
 
“              “A&B” shall mean Alexander & Baldwin, Inc.
 
“A&B Note Agreements” shall mean, collectively, (i) that certain the Private
Shelf Agreement, dated as of April 25, 2001, by and between A&B, on the one
hand, and Prudential Investment Management, Inc. and each Prudential Affiliate
(as defined therein) that has become bound by certain provisions thereof, on the
other hand, and (ii) that certain the Note Purchase and Private Shelf Agreement,
dated as of April 19, 2006, by and between the Company, on the one hand, and
Prudential Investment Management, Inc. and each Prudential Affiliate (as defined
therein) that is or may become bound by certain provisions thereof, on the other
hand, in each case, as any of the same may be amended, amended and restated,
supplement, refinanced, replaced or otherwise modified from time to time.
 
“August 2011 Amendment Effective Date” shall mean August 5, 2011.
 
“Bank Credit Agreement” shall mean that certain Credit Agreement, dated as of
August 5, 2011, by and among the Company, Bank of America, N.A., First Hawaiian
Bank and the other lenders and financial institutions party thereto, as the same
may be amended, amended and restated, supplemented, refinanced, replaced or
otherwise modified from time to time.
 
“CCF” shall mean the capital construction fund created under the Company’s
Capital Construction Fund Agreement with the United States of America through
the Maritime Administrator.
 
“Change of Control” shall mean the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Company representing
more than 50% of voting control of the Company, which “person” or “group”
currently has beneficial ownership of 50% or less of the outstanding voting
stock of the Company.
 
“Consolidated Leverage Ratio” shall mean, as at any time of determination
thereof, the ratio of (i) all Debt of the Company and its Subsidiaries on a
consolidated basis to (ii) Consolidated Net Worth.
 
“Guarantee” shall mean, without duplication, any obligation, contingent or
otherwise, of any Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation of any other Person (the primary
obligor) in any manner, directly or indirectly, and including any
obligation:  (a) to make any loan, advance or capital contribution, or for the
purchase of any property from, any Person, in each case for the purpose of
enabling such Person to maintain working capital, net worth or any other balance
sheet condition or to pay debts, dividends or expenses except for advances,
deposits and initial payments made in the usual and ordinary course of business
for the purchase or acquisition of property or services; (b) to purchase
materials, supplies or other property or services if such obligation requires
that payment for such materials, supplies or other property or services be made
regardless of whether or not delivery of such materials, supplies or other
property or services is ever made or tendered; (c) to rent or lease (as lessee)
any real or personal property (except for leases in effect on December 31, 2010)
if such obligation is absolute and unconditional under conditions not
customarily found in commercial leases then in general use; or (d) of any
partnership or joint venture in which such Person is a general partner or joint
venturer if such obligation is not expressly non-recourse to such Person; but
excluding contingent obligations under (i) a completion guaranty issued in
connection with a real estate development project to the extent contingent and
not constituting a direct or indirect obligation to repay Debt, (ii)
environmental indemnification agreements and (iii) a guaranty of Matson’s trade
accounts receivable purchased or held by the CCF.
 
“Moody’s” shall have the meaning given to such term in the definition of “Debt
Rating”.
 
“S&P” shall have the meaning given to such term in the definition of “Debt
Rating”.”
 
1.13           Each of the following defined terms appearing in paragraph 10B of
the Agreement is amended and restated, as follows:
 
“           “Capitalized Lease Obligations” shall mean, with respect to any
Person, any rental obligation of such Person which, under GAAP in effect as of
the August 2011 Amendment Effective Date, is or will be required to be
capitalized on the books of such Person, taken at the amount thereof accounted
for as indebtedness (net of interest expense) in accordance with such
principles.
 
“Consolidated Net Worth” shall mean, at any time of determination thereof, for
the Company and Subsidiaries determined in accordance with GAAP, the sum of (i)
consolidated shareholders’ equity, and (ii) any consolidated mezzanine equity
(or other temporary or non-permanent equity) resulting from the application of
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 and related stock-based compensation awards issued to management which are
puttable upon a change of control; provided, that any determination of
Consolidated Net Worth shall exclude all non-cash adjustments to Consolidated
Net Worth resulting from the application of the Financial Accounting Standards
Board Accounting Standards Codification Topic 960.
 
“Debt” shall mean, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) Guarantees, assumptions and endorsements by such Person (other than
endorsements of negotiable instruments for collection in the ordinary course of
business) of Debt of another Person of the types described in clauses (a) and
(b) hereof, and (d) Debt of another Person of the types described in clauses (a)
and (b) hereof that is secured by Liens on the property or other assets of such
Person.  “Debt” shall not include a reimbursement obligation incurred in
connection with a standby letter of credit issued in support of trade payables
or as condition to receiving a governmental entitlement, a performance bond or a
performance guaranty, in each case to the extent such reimbursement obligation
is contingent, or a Guarantee of Matson's trade accounts receivable purchased or
held by the CCF.
 
“Debt Rating” shall mean, as of any date of determination, a currently effective
non-credit enhanced senior unsecured long term debt rating issued by Moody’s
Investors Service, Inc. or any successor thereto (“Moody’s”) or by Standard &
Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc.
or any successor thereto (“S&P”).  The Debt Rating may be a private rating or a
public rating.”
 
1.14           Each of the definitions for the terms “Consolidated Total
Capital”, “Current Debt”, “Funded Debt” and “Specified Debt Rating” shall be
deleted from paragraph 10B.
 
1.15           Paragraph 10C is amended and restated, as follows:
 
“10C.           Accounting Principles, Terms and Determinations.  All references
in this Agreement to “generally accepted accounting principles” and “GAAP” shall
be deemed to refer to generally accepted accounting principles in effect in the
United States of America at the time of application thereof, but excluding in
each case the effects of Accounting Standards Codification 825-10-25 (previously
referred to as SFAS 159) or any successor or similar provision to the extent it
relates to “fair value” accounting for assets or liabilities.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.”
 
1.16           A new Schedule 6C(1) is added, in the form set forth as the
Exhibit to this letter agreement.
 
2.           Limitation of Modifications.  The amendments and other
modifications effected in this letter agreement shall be limited precisely as
written and shall not be deemed to be (a) an amendment, consent, waiver or other
modification of any other terms or conditions of the Agreement or any other
document related to the Agreement, or (b) a consent to any future amendment,
consent, waiver or other modification.  Except as expressly set forth in this
letter, the Agreement and the documents related to the Agreement shall continue
in full force and effect.
 
3.           Representations and Warranties.  The Company hereby represents and
warrants as follows:  (i) No Default or Event of Default has occurred and is
continuing; (ii) the Company’s execution, delivery and performance of the
Agreement, as modified by this letter agreement, have been duly authorized by
all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any governmental authority) in order to be effective and enforceable;
(iii) the Agreement, as modified by this letter agreement, constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights or by general
principles of equity; and (iv) after giving effect to this letter agreement,
each of the representations and warranties set forth in paragraph 8 of the
Agreement is true, correct and complete as of the date hereof (except to the
extent such representations and warranties expressly relate to another date, in
which case such representations and warranties are true, correct and complete as
of such other date).
 
4.           Effectiveness.  This letter agreement shall become effective, as of
August 5, 2011, on the date on which:  (i) the Noteholders shall have received
(A) a fully executed counterpart of this letter agreement from the Company (and
the Company shall have received a fully executed counterpart of this letter
agreement from the Noteholders), (B) a true, accurate and complete copy of the
fully executed and effective amendment and modification to the A&B Note
Agreements (as defined in Section 1.12 above), dated as of the date hereof, in
form and substance satisfactory to the Noteholders, (C) a true, accurate and
complete copy of the fully executed and effective Bank Credit Agreement (as
defined in Section 1.12 above), in form and substance satisfactory to the
Noteholders, and (D) a true, accurate and complete copy of the fully executed
and effective Credit Agreement, dated on or about August 5, 2011, by among A&B
(as defined in Section 1.12 above), Bank of America, N.A., First Hawaiian Bank
and the other lenders and financial institutions party thereto, in form and
substance satisfactory to the Noteholders, and (ii) the Company shall have paid
Bingham McCutchen LLP its accrued and unpaid legal fees and expenses, to the
extent such fees and expenses have been invoiced.
 
5.           Miscellaneous.
 
(a)           This document may be executed in multiple counterparts, which
together shall constitute a single document.  Delivery of executed counterparts
of this letter agreement by telefacsimile or other secure electronic format
(pdf) shall be effective as an original.
 
(b)           This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of New York, excluding choice-of-law principles of
the law of such state that would permit the application of the laws of a
jurisdiction other than such state.
 
[Remainder of the page intentionally left blank]

A/74435235.5
 
 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Noteholders at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Noteholders, on the other hand.
 
Sincerely,
 
The Prudential Insurance Company
of America
 
By: /s/ Cornelia Cheng     
Title:  Vice President
 
Pruco Life Insurance Company
 
By: /s/ Cornelia Cheng     
Title:  Assistant Vice President
 



A/74435235.5
 
 

--------------------------------------------------------------------------------

 

Accepted and agreed to
as of the date first
appearing above:
 
Matson Navigation Company, Inc.
 
By: /s/ Matthew J. Cox       
Its: President
 
By: /s/ Kevin C. O'Rourke                   
Its: Senior Vice President and General Counsel
 

A/74435235.5
 
 

--------------------------------------------------------------------------------

 

Exhibit

A/74435235.5
 
 

--------------------------------------------------------------------------------

 
